Citation Nr: 0030794	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  96-13 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.            


FINDINGS OF FACT


1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to this claim.

2.  A review of all evidence of record does not establish 
that the veteran's current back disability is the result of a 
back injury of service origin.

3.  The most probative competent medical evidence 
disassociates the veteran's current disabling manifestations 
of back disability, including pain, from the service-
connected lumbosacral strain.

4.  The veteran's disability from his service-connected 
lumbosacral strain is not manifested by muscle spasm on 
extreme forward bending or loss of lateral spine motion. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5294 and 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was service connected from May 1946 was a 
disorder classified as a sacroiliac injury and weakness, with 
slight subjective symptoms.  A VA examination in August 1946, 
noted mild chronic lumbosacral strain, by history only with 
no orthopedic findings.  A 10 percent evaluation was assigned 
in 1949 for this disability.  A series of VA examinations in 
the first decades after service generally reflect few, if 
any, objective manifestations.    

An orthopedic examination was conducted in April 1973.  
Physical examination revealed a well-developed, well-
nourished male who walked with normal station and gait.  The 
veteran was able to walk on tiptoes and heels and squat 
completely.  Dorsal and lumbar curves were within normal 
limits.  There was subjective tenderness to pressure over the 
right sacroiliac with no spasm noted.  Tenderness to pressure 
over the buttocks and the posterior thighs was not noted.  X-
rays showed normal alignment with no displacement or 
significant anomalies of the lumbosacral spine.  There was 
normal disc spacing with no arthritic or degenerative disc 
disease.  There was normal outline of the sacroiliac joints.  
It was noted that there was minimal lipping of the lumbar 
bodies, which represented a minimal degenerative spondylosis. 

In November 1995, the veteran stated that he had been 
receiving treatment for his service-connected back 
disability.  The veteran further indicated that he also 
received treatment from the Temple and Alameda VA Medical 
Centers (VAMC's). 

In November 1995, the RO received a private medical statement 
from a health care provider from Rheumatology Consultants.  
It was reported that the veteran had a history of arthritis 
involving the lumbar spine.  In November 1995, the RO 
received an X-ray report showing no evidence of fracture or 
dislocation.  The vertebral bodies and disc spaces remained 
of normal height.  There was a mild marginal spurring seen at 
the L2-L3, L3-L4, and M-L5 levels, as well as at the T11-T12 
and T12-Ll levels.  There was evidence of some degenerative 
facet joint disease at the L4-L5 level on the right.  The 
sacroiliac joints appeared unremarkable.  The diagnoses 
indicated a spur formation and degenerative facet joint 
disease at the L4-L5 level on the right.  

In July 1996, a hearing was conducted at the RO.  At that 
time, the veteran testified that he suffered from chronic 
back pain.  The veteran stated that his back pain increased 
with bending and walking.  He also noted that he used a cane. 

At an August 1996 VA examination, the veteran stated that he 
had had back pain since 1943.  Physical examination of the 
lumbar spine showed that pressure against the spinous 
processes of LS and Sl was painful and tender.  L3 and L4 
also showed tenderness.  The straight leg-raising test was 
positive at 70 degrees on both sides, and tiptoe and heel 
walking were normal.  At the lumbar spine, flexion was to 80 
degrees, extension was to 30 degrees, left lateral bending 
was to 40 degrees, and right lateral bending was to 40 
degrees.  Left lateral rotation was to 45 degrees and right 
lateral rotation was to 45 degrees.  An X-ray of the lumbar 
spine was interpreted as showing a normal lordotic curvature.  
The vertebral bodies and the disc spaces were normal in 
height.  There were minimal degenerative spurs and there was 
spina bifida occulta of 51.  There were minimal degenerative 
changes in the facet joint at L5-S1.  The sacroiliac joints 
were within normal limits.  The impression was of minimal 
degenerative changes at LS-S1 facet joints.  Following the 
physical examination and a review of the X-ray, the examiner 
diagnosed the veteran with a mild degree of discogenic 
disease at L3-L4 and L4-L5. 

In October 1996, the veteran's representative contended that, 
according to the veteran, within the August 1996 VA 
examination the physician only took X-rays of the lumbar 
spine and did not perform an actual physical examination.  It 
was contended that the examination was inadequate and that a 
second VA examination should be conducted.

In December 1996, as requested, the veteran underwent a 
second VA examination.  At this time, the veteran reported 
chronic pain in his lumbar spine that did not radiate.  Upon 
physical examination, it was noted that the veteran walked 
with a stoop.  There was a full range of motion of the 
cervical spine.  In regards to the lumbar spine, it was 
reported that there were tight para-spinal muscles and that 
range of motion for flexion was full.  On the right, the 
veteran was able to fully flex to within one foot from the 
floor.  On the left, he was able to fully flex to within 
three feet from the floor.  Backward extension was to 10 
degrees, left lateral extension was to five degrees, and 
right lateral extension was to five degrees.  Rotation to the 
left was to 10 degrees, and rotation to the right was to ten 
degrees.  Hip flexion was limited to 40 degrees, right and 
left.  Straight leg raising, right and left, was to 40 
degrees with great pain.  Straight leg raising sitting, right 
and left, was to 85 degrees, with no pain and brisk.  
Neurological examination was unremarkable.  An X-ray of the 
lumbar spine was interpreted as showing no fracture or 
dislocation.  There was mild narrowing of the hip joint 
space, bilaterally.  The soft tissues were unremarkable.  The 
impression was of minimal degenerative changes of both hips.  
Otherwise, it was a normal study.  After the physical 
examination and a review of the X-ray, the examiner diagnosed 
the veteran with minimal degenerative joint disease at LS-S1.  
It was stated that the examination results to ascertain the 
presence of pain on motion were "incongruent".  The veteran 
reported positive straight leg raising in the supine 
position, but not in the sitting position.  

A private medical statement dated July 1997 has been 
submitted.  In this report, it is indicated that this 
physician was currently treating the veteran for 
osteoarthritis and "lumbar muscle spasms".  According to 
this physician, the veteran's prognosis was fair.

In June 1999, the veteran's representative noted that that 
the veteran was rated disabled for pension purposes, in part, 
based on degenerative spondylosis of the lumbar spine with 
limitation of motion and muscle spasm.  It was also noted 
that there had been no medical determination regarding the 
relationship, if any, between the veteran's service-connected 
back disability and his nonservice-connected back disability.  
It was maintained that within the VA examinations of August 
and December 1996, there was no evidence that the examiners 
had reviewed the claims file before the examinations.  In 
addition, it was contended that there were discrepancies 
between the two VA examinations and that the RO had not 
attempted to reconcile the diagnostic confusion.  It was also 
noted that the RO should have requested treatment records 
from his private physician.

In July 1999, the Board remanded this case to the RO in order 
to address the contentions cited above.  In July 1999, the 
Board noted the discrepancies between the veteran's two VA 
examinations.  In the veteran's August 1996 VA examination, 
lumbar spine flexion was to 80 degrees, extension was to 30 
degrees, left lateral bending was to 40 degrees, and right 
lateral bending was to 40 degrees.  Left lateral rotation was 
to 45 degrees and right lateral rotation was to 45 degrees.  
However, in the December 1996 VA examination, the range of 
motion for flexion was full.  On the right, the veteran was 
able to fully flex to within one foot from the floor.  On the 
left, he was able to fully flex to within three feet from the 
floor.  Backward extension was to 10 degrees, left lateral 
extension was to five degrees, and right lateral extension 
was to five degrees.  Rotation to the left was to 10 degrees 
and rotation to the right was to ten degrees.  Evaluating the 
service-connected sacroiliac injury was also noted to be 
complicated further by the fact that the veteran has been 
found to have a nonservice connected back disability, 
evaluated as 40 percent disabling in March 1974.

In September 1999, the RO contacted the physicians cited by 
the veteran in order to obtain additional records in support 
of his claim.  Additional medical records were obtained, 
including a MRI study submitted by the veteran in May 2000.  
All recent medical records and studies note the veteran's 
difficulty with his back.  However, no health care provider 
has associated this disability with the veteran's service 
connected lumbosacral strain.

In December 1999, a private evaluation of the veteran's back 
disabilities was performed at the expense of the VA.  At this 
time, the veteran noted that he has worked as a farmer, 
painter and in construction.  Examination found the veteran's 
legs were equal.  He has no pelvic tilt and no evidence of 
scoliosis or lordosis.  The veteran flexed to within three 
inches of the floor.  His extension was limited by stiffness.  
His major pain was not in flexion, but in extension and 
rotation at the maximum of ranges.  There is no weakness, 
lack of endurance, fatigue or incoordination affecting the 
lumbar range of motion.  There was no percussion tenderness 
over the dorsal processes.  There is no evidence of muscle 
spasm.  He has full painless range of motion in both hips. 

The examiner was asked to record pertinent medical 
complaints, symptoms, clinical findings and comment on the 
functional limitation, if any, caused by the veteran's 
service connected lumbosacral strain.  In response, it was 
noted that it was at least as likely as not that "some" of 
the veteran's symptoms were related to the chronic 
lumbosacral sprain secondary to the truck accident in 1944.  
However, it was his opinion that the veteran manifested no 
significant X-ray changes or positive findings in his back 
for several years following this injury (20 to 30 years).  
The first X-ray showing degenerative joint disease, according 
to the records, was in 1961.  The veteran was released from 
service in 1946.  The degenerative changes of the lumbar 
spine were not considered a continuation of the service 
connected lumbosacral strain.

The examiner was asked to distinguish between the service-
connected lumbosacral strain, any non-service connected back 
disability found to be present, and complaints which were not 
supported by his medical evaluation and the medical evidence 
of record.  In response, it was stated that no muscle spasm 
or tenderness was found.  The veteran's complaints were 
supported by the medical evaluation findings and medical 
records reviewed.  The veteran has degenerative disc disease 
of the lumbosacral spine as evidenced by X-rays.  It was 
noted that "lumbar strain" was a diagnosis given to cases 
of low back pain when there is no objective evidence of 
pathology found.  The veteran had been diagnosed with lumbar 
spine strain in 1946 and in 1947, at which time, the X-ray 
was normal.

The examiner was asked to separate, if possible, the 
symptomatology associated with any back disability diagnosed, 
to include the residuals of a sacroiliac injury, discogenic 
disease of L3-IA and L4-LS, degenerative j6int disease at LS-
Sl, or any lumbar muscle spasm.  In response, the examiner 
stated that he found no evidence of sacroiliac injury or 
disease in this veteran by physical examination or by X-rays.  
The examiner found no evidence of lumbar muscle spasm.  The 
examiner did note that he could not separate the symptoms 
regarding the degenerative diseases of the lumbar spine from 
the lumbosacral strain. 

The examiner was asked to determine whether any diagnosed 
discogenic disease of L3-L4, and/or degenerative joint 
disease at LS-Sl, was a manifestation of the service 
connected sacroiliac injury.  If so, he was asked to 
determine, if possible, whether the symptomatology for any 
one (or all) of the conditions was separate and distinct 
from, or was duplicative of; or overlapping with, or 
aggravated by, the symptomatology of the other conditions.  
In response, the examiner stated that the discogenic disease 
and degenerative joint disease were not a manifestation of 
any service connected sacroiliac injury.  This disability was 
caused by a manifestation of his age, heavy labor, and his 
post-service career.  There was no specific injury to the 
sacroiliac joints documented in the records and there was no 
current identifiable manifestation of sacroiliac injury or 
disease found.  Consequently, it was noted that the second 
part of this question did not apply.

Written argument was submitted by the veteran's 
representative in September and May 1999.

Analysis

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8) service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) nion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that VA has fulfilled the duty 
to assist the veteran in the development of this claim.  The 
RO has made an extensive effort to obtain medical records 
cited by the veteran, as well as service records and VA 
records.  There is no indication of the existence of other 
Federal government records that would substantiate the claim.  
There is no reasonable possibility that Social Security 
Administration records compiled in conjunction with a 1974 
disability award could establish any fact material to the 
evaluation of the status of the veteran's current back 
disability some quarter century later.  Neither the veteran 
nor his representative has cited any other medical 
information that the RO has not attempted to obtain.  
Accordingly, the Board finds that the VA has fulfilled its 
duty to assist the veteran in obtaining all medical records 
that could substantiate the claim.

The Board finds that the recent evaluations of the veteran's 
back, including VA examinations and an independent medical 
opinion, fulfilled the requirements of the Board's remand of 
July 1999 as well as the mandate of the recent legislation to 
provide an examination in a compensation claim.  The Board 
specifically finds that the actions performed by the RO meet 
the requirements of the Board's remand.  The Board further 
concludes that the VA evaluations and the independent medical 
opinion, when considered as a whole, address the critical 
factor that must be addressed in this case: The nature and 
extent of the veteran's current back disability associated 
with his service-connected lumbosacral strain.  The RO has 
advised the veteran and his representative of the evidence 
necessary to support the claim, the evidence available and 
the results of its efforts to obtain records.  As there is no 
indication of outstanding evidence that could substantiate 
the claim, or the need for a further VA examination or 
opinion, the RO has gone beyond the mandates of the Veterans 
Claims Assistance Act of 2000 and the requirement is moot 
that the RO notify the claimant of how the tasks of 
developing the record are to be divided between VA and the 
claimant.  Accordingly, the Board may proceed with the 
adjudication of this claim without prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1994).



Entitlement to an Increased Rating for a Lumbosacral Strain  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A.§1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected lumbosacral sprain has been rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5294 (sacro-iliac injury and 
weakness) and 5295 (lumbosacral strain).  Under these codes, 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoaritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  With muscle spasms on extreme forward bending 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 10 percent 
evaluation is warranted with characteristic pain on motion. A 
noncompensable evaluation is granted with only slight 
subjective symptoms.  The Board has considered all other 
diagnostic codes contained within 38 C.F.R. § 4.71a (2000) 
(the schedule of ratings of the musculoskeletal system) and 
finds Diagnostic Code 5295 governing lumbosacral strain is 
clearly the most appropriate code to evaluate the service 
connected disability.  See 38 C.F.R. § 4.20 (2000).

The critical issue in this case is whether the veteran's 
current back disability and the residual pain and limitation 
of function can be reasonably associated to the service-
connected lumbosacral sprain. In evaluating this claim, the 
Board has reviewed the lay statements provided by the 
veteran. While these lay statements support the conclusion 
that the veteran injured his back during service, they do not 
provide competent evidence to support the conclusion that the 
current back disability is the result of this injury. The 
issue of whether degenerative disc disease of the lumbar 
spine or any other back disability is secondary to the 
veteran's service-connected lumbosacral sprain, or otherwise 
related to his period of active service, involves a medical 
diagnosis or opinion as to medical causation. Therefore, 
competent medical evidence is required. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). The record does not reflect that the 
veteran possesses a recognized degree of medical knowledge 
demonstrating he is competent to render an opinion on medical 
causation between his service-connected lumbosacral sprain 
and the post-service degenerative disc disease of the lumbar 
spine. Espiritu v. Brown, 2 Vet. App. 492, 494 (1992).  
Simply stated, the veteran is not competent to diagnose the 
etiology of a back disability, particularly one that is 
alleged to have occurred decades earlier.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches.... 
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71(1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, it is contended that the veteran's current 
total back disability is the result of events in service.  
The Board also has considered whether his post service back 
disability has been aggravated by the veteran's active 
service disability.  However, no competent medical opinion 
supports either view.  In light of a detailed review of the 
medical evidence cited above, the Board must conclude that 
the current back disability is not the result of either his 
active service or caused by aggravation produced by the 
service connected disorder.

The record contains a bare statement from a private provider 
that the claimant was treated for "lumbar muscle spasms."  
This statement, however, is not supported by any objective 
findings or rational.  As such, it is not clear whether the 
statement was founded upon examination or statements of 
medical history.  Accordingly, in view of the absence of 
objective findings, a rational and the completely obscure 
basis for the comment about "lumbar muscle spasms," the 
Board assigns no probative value to this bare, unsupported 
conclusory statement.  

In December 1999, it was noted that the examiner could not 
separate the symptoms regarding the degenerative diseases of 
the lumbar spine from the lumbosacral strain. However, he 
also found no evidence of the service-connected disability.  
There was no specific injury to the sacroiliac joints 
documented in the records and there was no current sacroiliac 
injury or disease found.  The Board finds that these 
statements, read together, clearly indicate that there simply 
are no currently identifiable residuals of the service-
connected injury.  Absent the presence of any identifiable 
residuals whatsoever of the service connected disorder, the 
physician's comment that he could not separate the symptoms 
of degenerative diseases of the spine from the lumbosacral 
strain can not be read for the proposition that therefore all 
the nonservice connected manifestations can be viewed as part 
of the service connected disability, but for the proposition 
that there simply is no identifiable disability present 
related to service as opposed to nonservice connected causes.  
The Board does not doubt that the veteran has a current 
significant back disability or that he sincerely believes it 
is related to service, but the probative medical evidence of 
record demonstrates that the veteran's current back 
disability is the result of a back pathology that is not 
related to the veteran's active service.  This conclusion is 
based upon the highly probative, compelling and detailed 
medial opinion cited above that, in essence, indicates there 
is now no currently identifiable residuals of the service-
connected back disability.

The Board has taken into consideration the veteran's 
complaints of pain. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in this case, the Board finds that medical 
evidence establishes that the veteran's complaints of pain 
are not the result of his service-connected back disability.  
The Board also finds that the examinations cited above meet 
the requirements of the Court's determination in DeLuca.  In 
these examinations (specifically, the independent medical 
opinion of December 1999), it is found that the back 
disability is not the result of the veteran's active service.  
The examiner stated that he found no evidence of a sacroiliac 
injury or disease in this veteran by physical examination or 
by X-rays.  It was also stated that the discogenic disease 
and degenerative joint disease were not a manifestation of 
any service connected sacroiliac injury.

The Board further observes that the veteran's complaints of 
pain are specifically contemplated in the criteria of 
Diagnostic Code 5295.  As the Board has found that there are 
no identifiable residuals of the service connected back 
disability that could produce pain, the veteran's complaints 
of pain due to a service connected disability are not 
supported and can not form the basis for a higher evaluation.

It appears clear that the RO afforded the veteran the benefit 
of all existing doubt when it awarded a 10 percent evaluation 
for this disability.  Notwithstanding, there is no competent 
evidence which the Board has found to be credible and of 
significant probative weight at this time which would support 
a finding that the current service-connected back disability 
has caused muscle spasm on extreme forward bending or loss of 
lateral spine motion in the standing position which would 
warrant the next higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  While it is clear that the 
veteran has a significant back disability, the Board has 
reviewed 38 C.F.R. § 4.71a and finds no basis to award the 
veteran a higher disability evaluation. In order to do so, 
the Board would he required to associate the nonservice-
connected back disability to the currently service-connected 
back disability.  The medical evidence of record, for the 
reasons noted above, does not support such a conclusion.

In summary, the Board finds that the medical evidence of 
record does not support the contention that the current back 
disability is the result of his active service. Instead, the 
preponderance of the evidence supports the conclusion that 
the current back disability, and the pain and limitation of 
function associated with that back disability, is the result 
of nonservice connected back disability. Accordingly, the 
claim for an increased evaluation for his service-connected 
chronic lumbosacral strain must be denied.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(l) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under 38 C.F.R. § 3.321(b)(1) is not raised by 
the record. In light of the recent evaluations of the 
veteran's back disability, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related musculoskeletal disability impairs 
earning capacity by requiring frequent hospitalizations or 
because medication required for that disability interferes 
with employment.  In Fanning v.. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. § 
3.321(b)(l) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.

While the veteran has complained of frequent and constant 
pain due to his service connected disability, the Board finds 
that the recent examination and testing clearly and 
unequivocally supports the conclusion that the veteran's 
complaints of pain are the result of a nonservice-connected 
back disability.  Any residual disability caused by the 
veteran's active service is more than adequately compensated 
by the 10 percent evaluation.  Accordingly, there is no basis 
to award the veteran an increased evaluation for his service 
connected back disability.  Consequently, the issue of 
entitlement to an extraschedular disability rating is not 
before the Board at this time. Floyd v. Brown, 5 Vet. App. 
88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased evaluation for a lumbosacral 
sprain is denied. 



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


